U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K xANNUAL REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2012 Commission file number 000-49805 SOLAR3D, INC. (Exact name of registrant as specified in its charter) Delaware 01-05922991 (State of Incorporation) (I.R.S. Employer Identification No.) 6500 Hollister Avenue, Suite130, Goleta, California 93117 (Address of principal executive offices) (Zip Code) (805) 690-9000 Registrant’s telephone number, including area code Securities registered pursuant to Section 12(g) of the Act: Title of Each Class Name of Each Exchange On Which Registered COMMON STOCK OTC Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YesoNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x The aggregate market value of voting stock held by non-affiliates of the registrant was approximately $3,109,640 as of June 30, 2012, the last business day of the registrant's most recently completed second fiscal quarter. (computed by reference to the last sale price of a share of the registrant’s Common Stock on that date as reported by OTC Bulletin Board). There were 142,580,412 shares outstanding of the registrant’s Common Stock as of March 20, 2013. Table of Contents TABLE OF CONTENTS PART I ITEM 1 Business 3 ITEM 2 Properties 5 ITEM 3 Legal Proceedings 5 ITEM 4 Mine Safety Disclosures 5 PART II ITEM 5 Market for Registrant’s Common Equity,Related Stockholder Matters, and Issuer Purchases of Equity Securities 6 ITEM 6 Selected Financial Data 7 ITEM 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 ITEM 8 Financial Statements and Supplementary Data 12 ITEM 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 26 ITEM 9A Controls and Procedures 26 ITEM 9B Other Information 27 PART III ITEM 10 Directors, Executive Officers, and Corporate Governance 28 ITEM 11 Executive Compensation 31 ITEM 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 35 ITEM 13 Certain Relationships and Related Transactions, and Director Independence 36 ITEM 14 Principal Accounting Fees and Services 36 PART IV ITEM 15 Exhibits, Financial Statement Schedules 37 SIGNATURES 38 Table of Contents PART I ITEM 1. BUSINESS General Solar3D, Inc. is a Delaware corporation engaged in the business of developing and marketing a new three-dimensional version of solar cell technology in order to maximize the conversion of sunlight into electricity.Conventional solar cells reflect a significant amount of incident sunlight, losing much of the solar energy that could be utilized to produce additional electrical power.Inspired by light management techniques used in fiber optic devices, Solar3D is designing a new type of solar cell, one that utilizes a three-dimensional design to trap sunlight inside the photovoltaic structure where it is reflected multiple times until much more of the energy is absorbed into the solar cell material.We have applied for patent protection on what we believe to be a breakthrough design for the next generation in solar cell technology with increased efficiency and resulting in a lower cost per watt of electricity produced. Corporate History We were originally formed in January 2002 as MachineTalker, Inc. in order to pursue the development of new wireless process control technology.In August 2005, we filed a Registration Statement on Form SB-2 which was declared effective by the Securities and Exchange Commission on December 22, 2005.In September 2010, we shifted our engineering and research focus to developing a new means for generating solar-produced electrical power for use in the manufacture of highly efficient solar cells.In July 2010, we changed our company name to Solar3D, Inc. in order to better reflect our new business plan and filed for patent protection covering our new concepts for 3D solar cell designs. Background of Solar Cell Technology Solar cell efficiency is the measure of how much incident sunlight is converted into electricity.Most solar cells today are made from silicon, an inexpensive and abundant raw material.Due to the physics of silicon, the theoretical maximum efficiency of high-grade crystalline silicon solar cells is approximately 29%.In commercial practice, the efficiency ranges from 12% to 19%.We anticipate that our 3D solar cell technology will increase the efficiency of solar cells using low cost processes, in order to decrease the overall cost per watt of solar electricity. Traditional solar cells are two-dimensional, utilizing a single pass sunlight conversion mechanism.There are two primary ways that these devices lose light and electrons, or electron-hole pairs to be precise, which result in a conversion efficiency much less than the theoretical maximum. · Surface Reflection – Due to fundamental physics, approximately 30% of incident sunlight is reflected off the surface of silicon cells. · Electron Reabsorption – When a photon strikes the solar cell, an electron is “knocked loose” creating an electron-hole pair that moves through the cell material creating an electrical current. However, in conventional two-dimensional solar cell designs, these electron-hole pairs must travel a long distance before reaching a metal contact wire.As a result, they are reabsorbed by the material and do not contribute to the production of electrical current. Our 3D Solar Cell Technology We are designing our three-dimensional solar cell from the ground up as an integrated optoelectrical device that optimally reduces all primary energy losses in a solar cell to achieve the highest efficiency.By leveraging the scalability of conventional solar and semiconductor processes, we believe our 3D solar cell can deliver an unprecedented level of cost and conversion efficiency. Unlike conventional solar cells where sunlight passes through one time, our 3D solar cell design is planned to use myriad 3D micro-cells that trap sunlight inside photovoltaic structures where photons bounce around until they are all converted into electricity.Our three-dimensional technology is expected to combine thin- and thick-film technologies to achieve the high efficiencies of crystalline at the lower cost per watt of thin film. 3 Table of Contents We believe the key features and benefits of our 3D solar cell design are: · Light Collection – Instead of allowing sunlight to bounce off the surface, the new design uses light collecting to trench down into the three dimensional structure. · 3D Photovoltaic Structure – Conventional solar cells have one photon absorbing surface.Solar3D’s unique design is anticipated to increase the surface area many fold in order to allow the photos to bounce off many surfaces until virtually all the photons that can be absorbed, within the limitations of the material, are absorbed. · Thin Absorbing Regions – Our 3D photovoltaic structure is anticipated to be fabricated with very thin absorbing regions and designed to enhance charge carrier separation.Therefore, electron-hole pairs will travel short distances before reaching a contact wire where they will be quickly extracted to produce current.We believe this approach will lead to an overall height and silicon material reduction when compared to conventional crystalline silicon cells. · Below Surface Contacts – Unlike conventional solar cells where electrical contact wires run on the top of the cell, blocking sunlight, our design is expected to use a network of contact wires that run below the light collectors.We believe this approach will allow our 3D solar cells to trap and utilize nearly 100% of the incident light. · ·A New Solar Cell Design – Almost all conventional solar cells are two-dimensional designs based on wafer or thin film manufacturing processes.As a result, their performance is naturally constrained by their physical structure.By redefining the problem in 3D, we expect that the new design will be able to break down the 2D constraints and develop a more efficient solution. Our initial commercialization objective is to create a low cost, high efficiency silicon solar cell based on our 3D technology.By keeping our focus on silicon, we believe we can leverage the tremendous silicon infrastructure and manufacturing processes of the growing solar industry, as well as the mature and highly optimized semiconductor industry.However, we anticipate that our 3D technology will be able to be used to create multi-junction cells with exotic materials such as gallium arsenide to achieve efficiencies that may be greater than 50% for use in concentrated solar and high performance applications. Business and Revenue Models We recently completed a working prototype of our proprietary three-dimensional solar cell technology.Our focus in 2013 will be on the commercialization of this new technology.We anticipate that three major milestones must be met in order to bring this technology to market. 1. The development of a manufacturing prototype.We anticipate that we will develop a manufacturing prototypeunder the guidance of Dr. Changwan Son, our director of technology, in conjunction with a third party foundry, established specifically to help commercialize solar inventions such are ours.The development of this prototype is planned to include third party testing by a recognized testing organization within the solar industry. 2. A pilot run of the manufacturing process for our new solar cell.We anticipate that the same foundry that develops the manufacturing prototype will conduct a pilot manufacturing run of several thousand units to prove that the process can be executed economically, and that the performance of our solar cell can be maintained in a mass production environment.Steps one and two are anticipated to be completed by the fourth quarter of 2013. 3. Identify a manufacturing partner to help take our product to market.As opposed to other solar technology developers, Solar3D does not intend to build manufacturing facilities.Instead, we plan to rely on existing processes, equipment and facilities in other organizations to produce our final product for the marketplace.To do so, Solar3D intends to identify and contract with a solar cell or semiconductor manufacturer to mass-produce the Solar3D cell.We believe that these manufacturers will be able to use our device to increase the energy output of their existing products.We expect to earn revenue from licensing fees and by partnering or joint venturing with entities that seek to use our proprietary three-dimensional solar cell technology.We anticipate that we will identify our manufacturing partner by the fourth quarter of 2013. Sale of Wideband Detection Technologies, Inc. In June 2011, we sold our entire MachineTalker technology and business to Roland F. Bryan, a director and executive officer of the Company, in consideration for a secured promissory note from Mr. Bryan and assumption of significant liabilities by the new owner.The sale was made by contributing the MachineTalker business and technology to Wideband Detection Technology, Inc. (“WDTI”), our prior wholly owned subsidiary, and then selling 100% of the outstanding capital stock of WDTI to Roland F. Bryan. 4 Table of Contents Competition The market for solar cell technology is highly competitive.There are many companies throughout the world that manufacture solar cell arrays using existing technology and several other companies pursuing new methods to produce more energy efficiency using photovoltaic structures.Additionally, researchers at universities worldwide are currently working on new means to increase photovoltaic efficiency.Many of these competitors have longer operating histories, greater name recognition, larger installed customer bases, and substantially greater financial and marketing resources than Solar3D.Our ability to compete successfully in this field will depend upon our completion of development of our proprietary technique for production of more efficient solar cells and the adoption of our technology by major manufacturers in the field.We cannot assure that we will be able to compete successfully in the solar cell technology industry, or that future competition will not have a material adverse effect on our business, operating results, and financial condition. Government Regulation We are subject to various federal, state and local laws affecting wireless communication and security businesses.The Federal Trade Commission and equivalent state agencies regulate advertising and representations made by businesses in the sale of their products, which apply to us.Our business is also subject to government laws and regulations governing health, safety, working conditions, employee relations, wrongful termination, wages, taxes and other matters applicable to businesses in general.Failure of Solar3D to comply with applicable government rules or regulations could have a material adverse effect on our financial condition and business operations. Employees As of December 31, 2012, we had two full time employees, our chief executive officer and our director of technology.We also relied upon the services of consultants to assist us with designing photovoltaic receptors to produce electricity from that incident light energy. Seasonality Our operations are not expected to be affected by seasonal fluctuations, although our cash flow may be affected by fluctuations in the timing of investment capital to support our research and product development. ITEM 2. PROPERTIES We currently lease approximately 522 square feet of office space at 6500 Hollister Avenue, Suite 130, Goleta, California 93117 at a base rental rate of $2,500 per month pursuant to month-to-month lease. ITEM 3. LEGAL PROCEEDINGS We are not currently a party to any material legal proceedings. ITEM 4. MINE SAFETY DISCLOSURES Not applicable. 5 Table of Contents PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS, AND ISSUER PURCHASES OF EQUITY SECURITIES Common Stock Our common stock trades on the OTC Bulletin Board Market under the symbol “SLTD.”The range of high and low bid quotations for each fiscal quarter within the last two fiscal years was as follows: Year Ended December 31, 2012 High Low First Quarter ended March 31, 2012 $ $ Second Quarter ended June 30, 2012 $ $ Third Quarter ended September 30, 2012 $ $ Fourth Quarter ended December 31, 2012 $ $ Year Ended December 31, 2011 High Low First Quarter ended March 31, 2011 $ $ Second Quarter ended June 30, 2011 $ $ Third Quarter ended September 30, 2011 $ $ Fourth Quarter ended December 31, 2011 $ $ The above quotations reflect inter-dealer prices, without retail markup, mark-down, or commission and may not necessarily represent actual transactions. As of March 21, 2013, there were approximately 134 record holders of our common stock, not including shares held in “street name” in brokerage accounts, which is unknown.As of March 15, 2013, there were approximately 142,580,412 shares of our common stock outstanding on record. Dividends We have not declared or paid any cash dividends on our common stock and do not anticipate paying dividends for the foreseeable future. Equity Compensation Plan Information During the fiscal year ended December 31, 2012, we granted nonqualified stock options to purchase up to 5,000,000 shares of our common stock to James B. Nelson, our chief executive officer, president, interim chief financial officer, at an exercise price of $0.01 per share exercisable on a cashless basis until November 1, 2019 in consideration for his services to us.These stock options vest according to the following schedule: 1,388,889 on the date of grant, 138,889 on the first day of each month thereafter commencing on December 1, 2012 until December 1, 2014, and then 138,886 on January 1, 2015; provided Mr. Nelson is an employee or consultant of Solar3D. Effective July 22, 2010, we granted nonqualified stock options to purchase up to 15,000,000 shares of our common stock to James B. Nelson, our chief executive officer, president, and interim chief financial officer, at an exercise price of $0.05 per share exercisable until July 22, 2017 in consideration for his services to us.These stock options vest 1/36th per month, commencing on August 21, 2010, on a monthly basis for as long as Mr. Nelson is an employee or consultant of Solar3D. 6 Table of Contents Warrants For the fiscal year ended December 31, 2012, we issued warrants to purchase unregistered common stock.The table below summarizes the number of warrants issued, to whom issued, those that have been exercised and the number of shares of our common stock issued upon the exercise of those warrants. Warrant Holder Total Warrants Issued Total Warrants Exercised Number of Shares of Common Stock Issued Bountiful Capital, LLC 0 0 Neil Sullivan ITEM 6. SELECTED FINANCIAL DATA. Not applicable. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Cautionary Statements This Form 10-K contains financial projections and other “forward-looking statements,” as that term is used in federal securities laws, about Solar3D Inc.’s financial condition, results of operations and business.These statements include, among others, statements concerning the potential for revenues and expenses and other matters that are not historical facts.These statements may be made expressly in this Form 10-K.You can find many of these statements by looking for words such as “believes,” “expects,” “anticipates,” “estimates,” or similar expressions used in this Form 10-K.These forward-looking statements are subject to numerous assumptions, risks and uncertainties that may cause our actual results to be materially different from any future results expressed or implied by us in those statements.The most important facts that could prevent us from achieving our stated goals include, but are not limited to, the following: (a) inability to complete research and development of the new Solar3D technology with little or no current revenue; (b) volatility or decline of our stock price; (c) potential fluctuation in quarterly results; (d) our failure to earn revenues or profits; (e) inadequate capital to continue business; 7 Table of Contents (f) barriers to raising the additional capital or to obtaining the financing needed to implement our business plans; (g) lack of demand for our products and services; (h) rapid and significant changes in markets; (i) litigation with or legal claims and allegations by outside parties; (j) insufficient revenues to cover operating costs; (k) inability to start or acquire new businesses, or lack of success of new businesses started or acquired by us, if any; (l) dilution experienced by our shareholders in their ownership of Solar3D because of the issuance of additional securities by us, or the exercise of outstanding convertible securities; (m) inability to effectively develop or commercialize our new Solar3D technology; and (n) inability to obtain patent or other protection for our proprietary intellectual property. Because the statements are subject to risks and uncertainties, actual results may differ materially from those expressed or implied by the forward-looking statements.We caution you not to place undue reliance on the statements, which speak only as of the date of this Form 10-K.The cautionary statements contained or referred to in this section should be considered in connection with any subsequent written or oral forward-looking statements that we or persons acting on our behalf may issue. We do not undertake any obligation to review or confirm analysts’ expectations or estimates or to release publicly any revisions to any forward-looking statements to reflect events or circumstances after the date of this Form 10-K or to reflect the occurrence of unanticipated events. The following discussion should be read in conjunction with our condensed financial statements and notes to those statements.In addition to historical information, the following discussion and other parts of this quarterly report contain forward-looking information that involves risks and uncertainties. Overview On August 5, 2010, the holders of a majority of our outstanding voting stock voted by written consent to (1) effect a one-for-five reverse stock split, and (2) change our name to Solar 3D, Inc.From that date forward our business focus has centered on the development and commercialization of our new proprietary technology which seeks to significantly increase the efficiency and energy production of solar photovoltaic cells that are currently offered in the market and that may be developed in the future.In furtherance of our business, we applied for patents covering a novel three-dimensional solar cell technology that is designed to maximize the conversion of sunlight into electricity.We believe our new technology will dramatically increase the efficiency of solar cells. Unlike conventional solar cells where sunlight passes through one time, our 3D solar cell design is planned to use myriad 3D micro-cells that trap sunlight inside photovoltaic structures where photons bounce around until they are all converted into electricity.Our three-dimensional technology is expected to combine thin-film and thick-film technologies to achieve the high efficiencies of crystalline at the lower cost of thin film. 8 Table of Contents We currently have two full time employees, our chief executive officer and our director of technology.We also retain the services of several research consultants who are responsible for product development Critical Accounting Policies Our discussion and analysis of our financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America.The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosures of contingent assets and liabilities.On an ongoing basis, we evaluate our estimates, including those related to impairment of property, plant and equipment, intangible assets, deferred tax assets and fair value computation using the Black Scholes option pricing model.We base our estimates on historical experience and on various other assumptions, such as the trading value of our common stock and estimated future undiscounted cash flows, that we believe to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources.Actual results may differ from these estimates under different assumptions or conditions; however, we believe that our estimates, including those for the above-described items, are reasonable. Use of Estimates In accordance with accounting principles generally accepted in the United States, management utilizes estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements as well as the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.These estimates and assumptions relate to recording net revenue, collectability of accounts receivable, useful lives and impairment of tangible and intangible assets, accruals, income taxes, inventory realization, stock-based compensation expense and other factors.Management believes it has exercised reasonable judgment in deriving these estimates. Consequently, a change in conditions could affect these estimates. Fair Value of Financial Instruments Our cash, cash equivalents, investments, accounts receivable and accounts payable are stated at cost which approximates fair value due to the short-term nature of these instruments. Revenue Recognition We will continue to recognize revenue in accordance with the Securities and Exchange Commission Staff Accounting Bulletin No. 104, “Revenue Recognition in Financial Statements” (“SAB 104”).We will continue to recognize revenue upon delivery, provided that evidence of an arrangement exists, title, and risk of loss have passed to the customer, fees are fixed or determinable, and collection of the related receivable is reasonably assured.We will continue to record revenue net of estimated product returns, which is based upon our return policy, sales agreements, management estimates of potential future product returns related to current period revenue, current economic trends, changes in customer composition and historical experience.We will continue to accrue for warranty costs, sales returns, and other allowances based on our prior experience in servicing customers and products.We may extend credit to our customers based upon credit evaluations and do not require collateral.We do not and will not ship a product until we have either a purchase agreement or rental agreement signed by the customer with a payment arrangement.This is a critical policy, because we want our accounting to show only sales which are “final” with a payment arrangement.We do not intend to make consignment sales or inventory sales subject to a “buy back” or return arrangement from customers. Provision For Sales Returns, Allowances and Bad Debts We will continue to maintain a provision for sales allowances, returns and bad debts.Sales returns and allowances result from equipment damaged in delivery or customer dissatisfaction, as provided by agreement.The provision will continue to be provided for by reducing gross revenue by a portion of the amount invoiced during the relevant period.The amount of the reduction will continue to be estimated based on historical experience. 9 Table of Contents Results of Operations for the Years Ended December 31, 2012 and 2011 REVENUE AND COST OF SALES For the years ended December 31, 2012 and 2011, the Company had no revenue or cost of sales and is in its development stage. GENERAL AND ADMINISTRATIVE EXPENSES General and administrative (“G&A”) expenses decreased by $(43,724) to $1,319,918 for the year ended December 31, 2012 compared to $1,363,642 for the year ended December 31, 2011. G&A expenses decreased due to decreases in marketing services and salaries. RESEARCH AND DEVELOPMENT Research and development (“R&D”) costs increased by $24,546 to $157,742 for the year ended December 31, 2012 compared to $133,196 for the year ended December 31, 2011. This increase in R&D costs was the result of an increase in engineering costs and consulting fees due to a change in focus of our technology. NET LOSS Net loss increased by $(496,275) to $(2,042,778) for the year ended December 31, 2012, compared to $(1,546,503) for the year ended December 31, 2011. The increase in net loss was the result of an increase in non-cash stock compensation costs, debt discount, and change in derivative. Currently, operating costs exceed revenue because sales are not yet significant.We cannot assure when or if revenue will commence or exceed operating costs. Liquidity and Capital Resources We had $33,637 in cash at December 31, 2012, as compared to no cash for the prior year ended December 31, 2011. During the year ended December 31, 2012, we used $(663,364) of cash for operating activities, as compared to $(889,399) for the prior year ended December 31, 2011. The decrease of $(226,035) in cash used in operating activities was a result of an increase in net loss due to non-cash stock compensation costs, debt discount, and change in derivative, with an overall net change in prepaid expenses, deposits, accounts payable and accrued expenses. Cash used in investing activities for the current year ended December 31, 2012, was $(0), as compared to cash used of $(2,078) for the prior year ended December 31, 2011 to purchase equipment. Cash provided by financing activities during the year ended December 31, 2012 was $697,001as compared to $888,166 for the prior year ended December 31, 2011.Our capital needs have primarily been met from the proceeds of equity financing and shareholder loans. 10 Table of Contents We will have additional capital requirements during 2013 necessary in order to complete research and development of working prototypes of our three-dimensional solar cells.We also expect that we will require additional capital in order to fabricate and market arrays of these 3-D solar cells.Although we cannot quantify these anticipated costs with specificity, we estimate that we will require approximately $1,500,000 to 2,000,000 in funding over the next 12 months of operations, with approximately 75% of the proceeds going toward product development and the balance going toward concerted marketing and sales efforts.We cannot assure that marketing and research and development costs in 2013 will not exceed or vary from those costs expected by management.We intend to meet our cash requirements through the sale of shares of our common stock.We cannot assure that we will be able to raise additional capital or obtain additional financing for our business. We cannot assure that we will have sufficient capital to finance our growth and business operations or that such capital will be available on terms that are favorable to us or at all.We are currently incurring operating deficits that are expected to continue for the foreseeable future. Going Concern Qualification We have incurred significant losses from operations, and such losses are expected to continue. Our auditors have included a “Going Concern Qualification” in their report for the year ended December 31, 2012.In addition, we have limited working capital.The foregoing raises substantial doubt about our ability to continue as a going concern.Management’s plans include seeking additional capital.We cannot guarantee that additional capital will be available when and to the extent required, or that if available, it will be on terms acceptable to us.The financial statements do not include any adjustments that might result from the outcome of this uncertainty.The “Going Concern Qualification” may make it substantially more difficult to raise capital. Off-Balance Sheet Arrangements We do not have any off balance sheet arrangements that are reasonably likely to have a current or future effect on our financial condition, revenues, results of operations, liquidity or capital expenditures. 11 Table of Contents ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA OF SOLAR3D, INC. SOLAR3D, INC. (A DEVELOPMENT STAGE COMPANY) FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2 CONTENTS Reports of Independent Registered Public Accounting Firm Balance Sheets as of December 31, 2012 and 2011 Statements of Operations for the years ended December 31, 2012 and 2011 Statements of Changes in Stockholders’ Deficit for the years ended December 31, 2012 and 2011 Statements of Cash Flows for the years ended December 31, 2012 and 2011 Notes to Financial Statements 12 Table of Contents Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders Solar3D, Inc. (A Development Stage Company) Goleta, California We have audited the accompanying balance sheets of Solar3D, Inc. (A Development Stage Company) as of December 31, 2012 and 2011, and the relatedstatements of operations, stockholders' equity/(deficit), and cash flows for the years then ended, and for the period from inception of the development stage on January 30, 2002 through December 31, 2012. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Solar3D, Inc. (A Development Stage Company) as of December 31, 2012 and 2011, and the results of its operations and its cash flows for the years then ended, and for the period from inception of the development stage on January 30, 2002 through December 31, 2012, in conformity with U.S. generally accepted accounting principles. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 1 to the financial statements, the Company does not generate significant revenue, it has negative cash flows from operations, and its total liabilities exceed its total assets. This raises substantial doubt about the Company's ability to continue as a going concern. Management's plans in regard to these matters are also described in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ HJ Associates & Consultants, LLP HJ Associates & Consultants, LLP Salt Lake City, Utah March 28, 2013 13 Table of Contents SOLAR3D, INC. BALANCE SHEETS DECEMBER 31, 2 December 31, 2012 December 31, 2011 ASSETS CURRENT ASSETS Cash $ $
